DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 1/24/2020.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 8/27/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a foreign application.  
  	  Applicant claims date of priority from Provisional Application 62/796,390 dated 1/24/2019.  Matters not present in said Provisional are properly and only given the effective filing date of 1/24/2020.  Examiner during examination of the Application may 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-4, 6-7, 12, 14-19, 25 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gothard (US 7,038,626).
	As for claim 1, 14, Gothard teaches: antenna system for a mobile device, the antenna system comprising:
a ground plane (Fig. 1, el. 140); 
and one or more monopole antennas near a first edge of the ground plane (Fig. 1, el. 110, 120, 112; first edge would be a corner of the ground plane);
wherein the one or more monopole antennas extends out from, and substantially orthogonal to, the ground plane (Fig. 1); 
and wherein the first edge of the ground plane is tapered such that the first edge forms a wedge shape (Fig. 1, corner is a “wedge” shape).

	As for claim 2, 15, Gothard teaches the antenna system of claim 1, 
wherein a radiation pattern of at least one of the one or more monopole antennas is directed substantially laterally towards the first edge (Fig. 5)

	As for claim 3, 16, Gothard teaches the antenna system of claim 1, 
further comprising at least one reflector on the ground plane (Fig. 1, el. 130); 
wherein the reflector has a shape that is configured to concentrate radiation fields onto the one or more monopole antennas (Fig. 1; this limitation refers entirely to a property or function of the structure recited in claim 3, which, as described herein, reads on a structure of the prior art; therefore, this limitation is presumed inherent to that structure, as permitted by the legal principles outlined in MPEP 2112.01(I))).

	As for claim 4, 17, Gothard teaches the antenna system of claim 3, 
wherein the reflector has at least a partially cylindrical shape, a vertical wall shape, a parabolic shape, a hyperbolic shape, or a “V” shape having angles between and including about 30 and 175 degrees (Fig. 1).

	As for claim 6, 18, Gothard teaches the antenna system of claim 3, 
wherein one of the at least one reflector is positioned such that at least one monopole antenna of the one or more monopole antennas is positioned between the one reflector and the first edge of the ground plane (Fig. 1).

	As for claim 7, 19, Gothard teaches the antenna system of claim 3, 
wherein the at least one reflector is configured to further direct radiating electromagnetic signals towards the first edge of the ground plane  (Fig. 1, 5; this limitation refers entirely to a property or function of the structure recited in claim 7, which, as described herein, reads on a structure of the prior art; therefore, this limitation is presumed inherent to that structure, as permitted by the legal principles outlined in MPEP 2112.01(I))).

	As for claim 12, 25, Gothard teaches the antenna system of claim 1, 
wherein the first edge has a taper that terminates with a flat edge such that a cross-section of the first edge is shaped as a right trapezoid (Fig. 1; the edge is considered to be a flat edge, and if you were to take the right cross section the shape of that cross section would be shaped as a right trapezoid.  Examiner suggests clarification of this language).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothard in view of Bourry (US 2009/0027294).

 Claim 5, 21: (dependent on claim 3)
 	As for claim 5, 21, Gothard teaches the above limitations;
 	However, Gothard does not teach wherein a reflection is created by having a first dielectric medium surrounding the one or more monopole antenna and a second dielectric medium such that fields incident to the one or more monopole antenna and not being picked up by the one or more monopole antenna will travel to an interface created where the first dielectric the second dielectric medium meet, and the fields will be reflected, including partially reflected, towards the one or more monopole antenna .
 	Nevertheless, Bourry teaches the limitations of two different dielectrics surrounding the dipole with different relative permittivity.   
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of Bourry and apply it to the invention of Gothard.
 	The motivation for this combination is to allow for further beam steering and directivity of the monopole antenna

Claim(s) 8-11, 13, 20, 22-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothard.
	As for claim 8, 22, Gothard teaches the limitations above;
 	Examiner submits Official Notice that wherein the one of the at least one reflector is positioned between and including about 0.1 and 0.7 wavelengths away from the at least one monopole antenna; and wherein a wavelength is equivalent to one wavelength of an operating or resonating frequency of the antenna system as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as  wherein a wavelength is equivalent to one wavelength of an operating or resonating frequency of the antenna system is inherent and appears to be conclusory language.
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Gothard.
 	The motivation for this combination for optimum radiation.

	As for claims 9-11, 13, 20, 23-24, 26, Gothard teaches the above limitations; however, Gothard does not teach the ranges or optimum working values in claims 9-11.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange these specifications, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845